     Case 2:18-cv-01847-APG-DJA Document 26 Filed 07/28/20 Page 1 of 3




 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5                                                   ***
 6    DAVID L. REED,                                       Case No. 2:18-cv-01847-APG-DJA
 7                           Plaintiff,
                                                           ORDER
 8          v.
 9    NORTH LAS VEGAS POLICE
      DEPTARTMENT, et al.,
10
                             Defendants.
11

12          Presently before the court is pro se prisoner David L. Reed’s Motion for Leave to File
13   Third Amended Complaint (ECF No. 24), filed on June 25, 2020. He subsequently filed a second
14   Motion for Leave to File Third Amended Complaint (ECF No. 25) on July 9, 2020. To date, no
15   response has been filed. Defendants’ failure to file points and authorities in response to either
16   motion “constitutes a consent to the granting of the motion.” LR 7-2(d). Further, the Court finds
17   good cause to grant the amendment, but as his subsequent filing supersedes his first filing, the
18   Court will deny as moot his first request and only review his second request.
19          Rule 15(a)(2) of the Federal Rules of Civil Procedure, regarding the amendment of
20   pleadings, directs that “[t]he court should freely give leave when justice so requires.” The Ninth
21   Circuit Court of Appeals has repeatedly cautioned courts in this circuit to “liberally allow a party
22   to amend its pleading.” Sonoma Cnty. Ass'n of Ret. Emps. v. Sonoma Cnty., 708 F.3d 1109, 1117
23   (9th Cir. 2013). “Courts may decline to grant leave to amend only if there is strong evidence of
24   ‘undue delay, bad faith or dilatory motive on the part of the movant, repeated failure to cure
25   deficiencies by amendments previously allowed, undue prejudice to the opposing party by virtue
26   of allowance of the amendment, or futility of amendment, etc.’” Id. at 1117 (quoting Foman v.
27   Davis, 371 U.S. 178, 182 (1962)).
28
     Case 2:18-cv-01847-APG-DJA Document 26 Filed 07/28/20 Page 2 of 3




 1          Here, Plaintiff seeks to add two defendants in the Third Amended Complaint – Laura

 2   Dennison and Jordan Ooms – and additional factual allegations related to their conduct as police

 3   officers. (ECF No. 25-1). The Court previously screened Plaintiff’s Second Amended Complaint

 4   and permitted his claims to proceed as set forth in its Order (ECF No. 18) on March 25, 2020.

 5   Now, Plaintiff has submitted his Third Amended Complaint, which the Court will permit to

 6   proceed for the same reasons, along with summons and USM-285 Forms.

 7          IT IS HEREBY ORDERED that Plaintiff’s Motion for Leave to File Third Amended

 8   Complaint (ECF No. 24) is denied as moot.

 9          IT IS FURTHER ORDERED that Plaintiff’s Motion for Leave to File Third Amended

10   Complaint (ECF No. 25) is granted.

11          IT IS FURTHER ORDERED that the Clerk of the Court shall issue the Summons to

12   Defendants and deliver the same to the U.S. Marshal for service. The Clerk of the Court shall

13   also deliver a copy of the third amended complaint (ECF No. 25-1) to the U.S. Marshal for

14   service.

15          IT IS FURTHER ORDERED that:

16          1.   Within twenty days after receiving from the U.S. Marshal a copy of the Form USM-

17               285, showing whether service has been accomplished, Plaintiff must file a notice with

18               the court identifying whether defendant was served. If Plaintiff wishes to have service

19               again attempted on an unserved defendant, a motion must be filed with the Court

20               identifying the unserved defendant and specifying a more detailed name and/or address
                 for said defendant, or whether some other manner of service should be attempted.
21
            2. Pursuant to Rule 4(m) of the Federal Rules of Civil Procedure, service must be
22
                 accomplished within 90 days from the date this order is entered.
23
            3. From this point forward, Plaintiff shall serve upon Defendants, or, if appearance has
24
                 been entered by counsel, upon the attorney(s), a copy of every pleading, motion, or other
25
                 document submitted for consideration by the court. Plaintiff shall include with the
26
                 original papers submitted for filing a certificate stating the date that a true and correct
27
                 copy of the document was mailed to Defendants or counsel for Defendants. The Court
28


                                                  Page 2 of 3
     Case 2:18-cv-01847-APG-DJA Document 26 Filed 07/28/20 Page 3 of 3




 1           may disregard any paper received by a District Judge or Magistrate Judge that has not

 2           been filed with the Clerk, and any paper received by a District Judge, Magistrate Judge,

 3           or the Clerk that fails to include a certificate of service.

 4

 5        DATED: July 28, 2020

 6

 7

 8                                                       DANIEL J. ALBREGTS
                                                         UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                                Page 3 of 3
